On Petition For a Rehearing.
McCabe, J.
A very earnest petition for a rehearing is presented in this case, in which it is insisted with apparent candor that we were not justified by the record, in our statement in the original opinion to the effect that the depositions were not copied into the bill of exceptions.
The learned counsel, in his brief for a rehearing, says:
‘‘And this court further says ‘and they were not copied into the bill.’ We submit that the court ought not to state that as a fapt, and especially as the fact upon which the decision is made to turn, from anything shown in the clerk’s return or any affidavit of Metzger. Mr. Metzger does not say that the original depositions were inserted, or that copies of the depositions were inserted ‘but such depositions.’ Such depositions may have been copies, or they may have been original, and this court ought not to conjecture as to one or the other for the purpose of overthrowing the record solemnly certified to by the clerk in the office at the time. This court uses the further language: ‘But the originals thereof were placed inside of the paper on which that part of the bill was written.’ This we respectfully submit, even if the affidavit of Metzger is to be looked to, is an entire mistake and therefore a misstatement of what is shown. Mr. Metzger’s language is — ‘and such depositions were placed inside of said hill of exceptions at said point, ’ and not ‘inside of the paper on which that part of the bill was written,’ as stated by the court. Mr. Metzger, in his affidavit, was treating the whole as a bill of exceptions, the *477sheet which preceded the stenographer’s transcript of the evidence and the sheet which followed the evidence and preceding the depositions, and the depositions and all else which was presented to him as the bill of exceptions in the case. If the affidavit does not mean this, it means nothing, and should be disregarded in toto, as we feel it should be in any event.”
The difficulty with the learned counsel’s strictures is that he does not quote enough of the affidavit to enable any one to know what it does mean. The affidavit states that “the longhand manuscript of the evidence filed with the clerk of said court theretofore, to which was attached the original bill of exceptions, * * an exact copy of which except the evidence and depositions therein referred to, is made part hereof, and such copy attached is number pages 1, 2, 3, and 4: that page 1 of said bill of exceptions, as shown by said copy, was placed between the upper cover of said transcript and the first page thereof, immediately preceding the beginning of the evidence, but was not otherwise fastened; * * * that on the 3d page of said original bill of exceptions as shown by page 2 of said copy, a space was left for depositions and such depositions were placed inside of said bill of exceptions at said point, but not otherwise fastened.”
Now, why ought we not to say, from the foregoing statement, that the depositions were not copied into the bill? Speaking of the bill, the affidavit says “a space was left for the depositions.” Space clearly has reference to the paper on which the bill of exceptions was written, that is, that there was space left on that paper. What was it left for? The affidavit says for depositions, that is, space was left on the paper on which the bill of exceptions was written, for depositions. And, now, what was done with that space?
We have said the depositions were not copied into the *478bill, of which counsel complains as a statement not warranted by the record. Were the depositions copied into that space? The affidavit answers that inquiry by the language: “A space was left for depositions, and such depositions were placed inside of said bill of exceptions at said point, but not otherwise fastened.’.’
The reason we felt justified, looking to the affidavit alone, in holding that this language implied and meant that the depositions were not copied into the bill, is that if they had been copied into the bill, they would have been copied into the space left for them, and had they been so copied into that space it would have been a grotesque perversion of language to say, as is said in the affidavit, that “such depositions were placed inside of said bill of exceptions at said point, but not otherwise fastened.”
If they had been copied into the bill, there would have been no sense in saying that they were “not fastened, or not otherwise fastened,” no more than for us to say that the language we are now writing on this paper is “not fastened,” or “not otherwise fastened.”
But counsel says that “such depositions may have been copies, or they may have been original, and this court ought not to conjecture as to one or the other, ’ ’ etc. Such a supposition can only be indulged on the assumption that the affiant did not mean what he said in the affidavit.
As we understand the learned counsel, his contention is that where plain English has been used there is no way, no means, by which to ascertain what idea is intended to be conveyed.
In short, the logical result of his contention is that human language has been devised for the purpose of concealing our thoughts instead of expressing them. If the phrase, “such depositions,” does not mean the origi*479nal depositions, and does not mean copies thereof, we will be pardoned for indulging an overweening curiosity to know what it does mean. But the learned counsel says it may mean “original depositions” or it may mean copies of such depositions.
We had an idea that it was our duty to determine what it did mean, just as we would determine what any other writing meant by a consideration of the whole context of the affidavit; and, after we had done so, we reached the conclusion that it meant what it said, namely, the “depositions.”
We think, after a careful reexamination of the whole affidavit, that the phrase “such depositions” means depositions and not copies.
We concede that the word depositions might be used in such a connection as to refer to eopies of Repositions, but that could be the case only where the context or the connection in which the word would be used would make such meaning apparent. Not only is no such context pointed out, but the learned counsel earnestly endeavors to prove that the phrase did not mean that, but that it meant neither depositions nor copies thereof, though he is willing to concede that it “may have meant ‘copies,’ or it may have meant ‘originals.’ ” Who is to determine and when is it to be determined?
The language we have quoted above from the affidavit reads thus: “That on the third page of said original bill of exceptions, as shown by page two of said copy, a space was left for depositions, and such depositions were placed inside of said bill of exceptions at said point, but not otherwise fastened.”
Now we had an idea that the words “on the third page” of said bill necessarily meant and implied that it was on paper. We hardly think it fair to assume that it was on blocks of wood, or plates of iron, or on leather or *480cloth. The imputation, however, that we made a mistake as to what is shown can only be justified by maintaining that the language above quoted fairly means that the deposition was not written on paper, but was written on wood, stone, iron, leather, cloth or some other substance than paper. The learned counsel would hardly risk his reputation for candor by attempting to uphold such a proposition.
If the language fairly implies that the pages of the original bill were written on paper, which seems clear, then there is no difference between our statement that the depositions “were placed inside the paper on which that part of the bill was written,” and the statement in the affidavit that they were “placed inside of said bill of exceptions at said point.” If the bill was written on paper, then to place the depositions inside of the bill was to place them inside of the paper on which the bill was written.
No more serious dereliction of duty and violation of judicial obligation can well be imagined than a mistake as to what the record shows, by a court of last resort. No duty ought to be more pleasant to the just judge than to hasten to correct such a blunder. But after a careful reexamination of the case, we find that no such mistake has been m&de, and that the record was fully and properly apprehended by the court.
But it is insisted that this affidavit of Metzger can not be looked to in determining the condition of the record. No reason is given why the affidavit should not be looked to where, as here, it is attached to and made a part of the return. The clerk has made his return to the writ of certiorari, and he has made Metzger’s affidavit a part of that return, and thereby certifies to the truth of so much of the facts therein stated as relate to the present condition of the original bill of exceptions. That affi*481davit says: "The original bill of exceptions signed by the judge of said court, an exact copy of which, except the evidence and depositions therein referred to, is made a part hereof.”
There is no conflict between the return of the certiorari, including the affidavit, and the record or any essential part thereof. The copies of each part of the original bill incorporating, or attempting to incorporate, the longhand manuscript, the instructions and the depositions are set out and attached to said affidavit, and the whole attached to and made a part of the clerk’s return; and that part attempting to incorporate the depositions contains no directions to insert them. Counsel seems to think these things should not be allowed to overthrow a record solemnly certified. There is nothing more solemnly binding in the clerk’s certificate attached to the transcript, as he first certifies it, than in his certificate to a return of a writ of certiorari; and, according to his return, and consistently with all he has certified in the former transcript, he now shows there was no direction in the bill of exceptions to insert the depositions. But counsel says there is nothing in the statute to prevent the incorporation of the original depositions into the bill of exceptions without copying them, and that may have been the case here, and in that case there would have been no more need for a direction to "here insert” them than if they had been copied into the bill of exceptions before it was signed.
Conceding, without deciding, that such original depositions might have been so incorporated, yet it can do appellant no good here, because the return shows they were not "fastened to the bill of exceptions.” If they may be incorporated without copying and without being fastened to the bill, then the statute requiring the bill to *482contain a direction to “here insert” may be entirely evaded, rendered nugatory and void.
In Atchison, etc., R. R. Co. v. Wagner, 19 Kan. 335, Brewer, J., speaking for the court, said: “When the bill receives the signature of the judge it should be complete, and this we understand to be the substance and spirit of all the decisions. There is to be no further discussion, no further discretion; the record is made. * * * It is itself a part of the record. But a record must speak for itself. It must show upon its face all that it is. It must be its own evidence of all that it contains. No part of its contents may rest upon the discretion of the clerk, the recollection of the judge, or the testimony of counsel. * * * Where a deposition or other writing is to be made a part of a bill it can be referred to with such marks of identification as to exclude all doubt. * * * We appropriate the language of the Supreme Court of the United States in the case of Leftwich v. Lecann, 4 Wall. 187, in which the court says: Tf a paper which is to constitute a part of a bill of exceptions is not incorporated into the body of the bill, it must be annexed to it, or so marked by letter, number, or other means of identification mentioned in the bill as to leave no doubt, when found in the record, that it is the one referred to in the bill of exceptions.’ And these means of identification must be obvious to all. No mere memorandum, intelligible it may be to a single person, even the clerk, but indicating nothing to any one else, will be sufficient. They must be such that any one going to the record can determine what document is to be inserted, or, after insertion, that the clerk has made no mistake. The record must prove itself, and not the record and the testimony of the clerk. The clerk changes; the record endures. And long after judge *483and clerk are both gone, the record, if good, must carry-on itself the evidence of its own integrity.”
Counsel says in the brief: “We must be permitted to say here that we have re-read all of the briefs filed by appellee, and fail to discover that they, in any way, make the point that the depositions were not properly in the bill of exceptions, and are not properly in the record, except upon the grounds that the different parts of the bill were not physically attached or fastened together.”
To which we answer that the failure to fasten or attach the depositions to the bill destroys appellant’s theory that the original depositions were embodied in the bill instead of being transcribed into the bill before it was signed.
On page 5 of appellee’s brief, filed September 11th, 1891, the following language is used: “By section 626, the bill which is one paper may refer to written instruments or documents of evidence which are different papers, and the clerk, by that statute, is authorized to insert them. * * * To depart from this principle, the clerk will make the bill instead of the judge. The moment he is left to insert something that is not inserted, and his act makes the insertion and not the act of the judge, and the clerk must do what he does from the best information he can get as to the judge’s intention. The rulings of this court have absolutely cut off the acts of the clerk, and every one else, in determining what the judge intended should be inserted.”
That language does not sound like the appellee had wholly failed to make the point that there was no direction in the bill to insert the depositions.
It is not pretended by appellant that the appellee did not contend in his briefs that the depositions were not properly incorporated in a bill of exceptions, but it is claimed that the ground which such contention was based *484on was not that the bill contained no direction to “here-insert.” We think the question was sufficiently made to-warrant us in deciding it.
Filed Jan. 30, 1894.
Appellant’s learned counsel makes a vigorous attack on the ruling in the original opinion, holding the complaint good; we have reexamined the question with some care, and find no reason to change our opinion upon that question. Counsel is in error in supposing that the-ruling “is a departure from a long line of decisions of this court.” On the contrary, it is in accord with a long line of decisions cited in its support, and runs counter to none of the decisions to which he refers.
A complaint, in all substantial particulars, precisely like the one at bar, was held good in two cases by this court, and they were cited in support of the original opinion, and no reason has been suggested why we should depart from them. They are Baltimore, etc., R. R. Co. v. Rowan, 104 Ind. 88; Louisville, etc., R. W. Co. v. Wright, 115 Ind. 378.
We think we ought to adhere to them.
Therefore, the petition for a rehearing is overruled.